 

SOUTHERN DISTRICT OF NEW YORK

Case 1:18-cv-10836-PGG Document

“UNITED STATES DISTRICT COURT

 

 

Martin S. Gottesfeld, pro se,
Plaintiff
~ against - | Cas
Hugh J. Hurwitz, et al., :
Defendants

 

 

- .MOTION FOR RELIEF (

 

 

FED. RULES CIV. P. 57 AND 65)

Plaintiff Martin S. Gottesfeld (herein "plaintif£"), acting pro_se,

hereby moves The Honorable Court for relief pursuant to Fed. R. Civ. P.:65,

Fed R. Civ. P. 57, and 28 U.S.C. §§ 2201 and 2202 (The Declaratory Judgment

Act).

The plaintiff herein reincorporates
arguments from the following docket entry
79, 80, and 84.

The plaintiff further notes, ure ay
would entitle him to relief, that petiti
litigant did not correctly identify the
the relief he seeks.'' Thompson v. Choins
2007) (citing Triestman_v. Fed. Bureau ¢
2006) and Moorish Science Temple of Am.
Cir. 1982)).

by reference all of his previous

y numbers in the instant case: 68, 69,

pro se litigant pleads facts that

on should not be dismissed because the
statute or rule of law that provides
ki, 525 F.3d 205, 209-210 (2d Cir.

pf Prisons, 470 F.3d 471, 474 (2d Cir.
| Inc. v. Smith, 693 F.2d 987, 989 (2d

In accordance with Castro v. United States, 540 U.S. 375 (2003), The

Court must also notify the plaintiff before construing his pleadings in a

manner that would subsequent Ly deny him

his rights.

In United States v. Brown, 623 F.3d 104, 113 n. 5 (2d Cir. 2010), for

example, The Second Circuit ruled that a petition explicitly labeled by a pro

se litigant as a request for relief undér § 2241 nonetheless should have been _

construed and considered under Rule 33.

~ Page 4 oOo” &-

 

 
1m | --

 

 

Case 1:18-cv-10836-PGG Document

106 Filed 12/04/19 Page 2 of 4

The issue before The Court in the fincorporated motions cannot be mooted

by the plaintiff's transfer outside the

district because the plaintiff

continues to complain of the same interference noted in the instant complaint,

D.E. 2, that prevents him from publishing specific news articles that the

defendants wish to block. Perez v. Arnone, 600 Fed. Appx. 20, 22-23 (2d Cir.

 

2015) (citing Davis v. New York, 316 F.Bd 93, 99 (2d Cir. 2002) (injunctive

relief not mooted by transfer where prisoner complained that the problem

persisted after transfer)).

Further, the issue cannot be mooted because it is capable of repetition

yet evanding review. Rastelli v. Warden,

Metropolitan Correctional Center. 782

 

F.2d 17, 20 (2d Cir. 1986) "II. Mootnes

s"' (citing Weinstein v. Bradford. 423

 

U.S 147, 149 (1975) (per curian)). Tweedy trois precisely Wiel \og Waipencd.

Finally, the plaintiff notes that The Second Circuit has long held that

The Constitution itself implies an injunctive remedy against repeated

constitutional violations of the instant

 

Agents of Federal Bureau of Narcotics.

type. Bivens v. Six Unknown Nemed

409 thes 2d ee 723 (2d Cir. 1969) (rev'd

ean teggests ha The, Court

 

on other grounds 403 U.S. 388 (1971)). wane reson Seatorehosy 9 yo grees he prey e \,
(ey

Respectfully mailed and filed purstant to the prison-mailbox ruts of

Houston v. Lack, 487 U.S. 266 (1988). o

- envelope bearing sufficient affixed pre;

Tuesday, November 19th, 2019, in an

‘paid first-class U.S. postage and U.S.

Postal Service tracking number 9114 9023 0722 4291 7459 89, handed to Ms. J.

Wheeler of the FCI Terre Haute CMU unit

team at the next opportunity for

mailing in her official capacity as an agent of the defendants,

io PROG

 

Martin S. Gottesfeld, pro se
Reg. Noe: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

- Page 2

 

of 2 -
 

Lm.

Case 1:18-cv-10836-PGG Document!106 Filed 12/04/19 Page 3 of 4

_ CERTIFICATE) OF SERVICE

 

I, Martin S. Gottesfeld, pro se, hereby certify that on Tuesday. November
19th, 2019, I mailed a copy of the foregoing document to counsel for the
defendants in the above-captioned case pursuant to the prison-mailbox rule of
Houston v. Lack, 487 U.S. 266 (1988), by handing such copy at the next
opportunity to Ms. J. Wheeler of the FCI Terre Haute CMU unit team for mailing

in her official capacity as an agent of| the defendants,

Martin 5. Gottesfeld, pro se

~ Page 3) of 3 -

 
it » i” 47808

ep stares
u ever.

ee

|

{ i

. ee |
Le

23 0722 4291 745909 he

ie
f

le a ee ae

i= fe Ciere
Yor Peart 37
MeV YORK, Ww
faye te Bhan,

Ota 7

 

 
